AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                Page 1of1   (r

                                                   UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Offenses Committed On or After November 1, 1987)
                                   v.

           Jose Francisco Javie Nevarez-Espinoza                                   Case Number: 2: 19-mj-9303

                                                                                  Dana M. Grimes
                                                                                  Defendant's Atto
                                                                                                                    ·.'i. ~

REGISTRATION NO. 85008298
                                                                                                               F Hn     fl
                                                                                                                        ~·~·""'*
                                                                                                                                   F...,"" '.' '"')
                                                                                                                                   1>-- ·
                                                                                                                                   Lu:i    ~:,,\/



THE DEFENDANT:                                                                                                   MAY - 6 2019
 IZI pleaded guilty to count(s) 1 of Complaint        ~~~-=--~~~~~~~~~~~--i---~--b.~~~                                             ......~~+i'9--+-
 D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                               Nature of Offense                                                       Count Number(s)
8:1325                                        ILLEGAL ENTRY (Misdemeanor)                                             1

 D The defendant has been found not guilty on count(s)                      ~~~~~~~~~~~~~~~~~~~




 D Count(s)                                                                         dismissed on the motion of the United States.

                                                                    IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                       .ft{
                             TIME SERVED                        D                        days
                      /    '

 IZI   Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                         charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, May 6, 2019
                                                                           Date of Imposition of Sentence

                .--·-'"·--...\                       /i -····
                                                                           ~~
    .
Received
               ("'---
                        - ·-.., ..,;..--..--:;:::'_.,..
                                           y ' .• -
              DUSM            :~~?('
                                   '   \
                                            -· .
                                               /
                     ;,,_,,../"/           ,,.//
                                                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                        2: 19-mj-9303
